Citation Nr: 1410702	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-39 912	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.  

2.  Entitlement to special monthly compensation based on the loss of use of the hands or arms.  

3.  Entitlement to a separate disability rating for warts and the removal thereof. 

4.  Entitlement to an effective date prior to June 19, 2010 for special monthly compensation for being housebound. 

(The issue of entitlement to a waiver of a debt in the amount of $7,911.03 in education benefits, to include the validity of the debt, will be the subject of a separate decision). 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty service from May 13, 2003 to July 17, 2003, from December 31, 2003 to April 1, 2004, from May 13, 2007 to June 20, 2007, from July 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008. He also had service in the Reserve Officer Training Corps (ROTC) from August 23, 2004 to May 13, 2005.  

This case is before the Board of Veterans' Appeals (Board), on appeal from multiple rating actions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  When the claim was originally presented before the Board, the issues on appeal included service connection, increased ratings, a temporary total rating, special monthly compensation (SMC), an earlier effective date, a recovery of overpayment of education benefits, and a request for additional education benefits.  Three separate decisions were promulgated by the Board in April 2012.  The Veteran's appeals involving a request for an earlier effective date, a temporary total rating, and special monthly compensation were remanded to the RO via Appeals Management Center (AMC), in Washington, DC, for further action either by the RO/AMC or by the Veteran. 

The Veteran's appeals were returned to the Board in April 2013.  The Board granted entitlement to SMC on account of being housebound, granted entitlement to a temporary total disability rating, and remanded the remaining matters for further development.  These issues have been returned to the Board for additional review.  

The record reflects that in January 2011, the Veteran proffered testimony before the undersigned at the RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.  A request for a second hearing before a hearing officer at the RO was withdrawn in December 2013. 

The Veteran has also raised a claim for entitlement to SMC based on a combination of lack of normal use of the hands and lack of normal use of the esophagus.  This issue is referred to the agency of original jurisdiction for initial adjudication.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  Further, the Veteran's representative submitted a waiver of RO review of any additional medical evidence, statements, or other documentation that might be received in October 2013. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a separate disability rating for warts and the removal thereof and entitlement to an earlier effective date for the SMC for being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected disabilities do not make him bedridden, hospitalized or confined to his home; unable to dress or undress himself, or to keep himself clean; in need of frequent adjustment of any prosthetic which by reason of the disability cannot be done without aid; unable to feed himself; unable to attend to the wants of nature; or with a physical or mental incapacity which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  

2.  The Veteran's service connected disabilities of the hands and arms do not result in functional impairment such that no effective function remains other than that which could be equally well served by an amputation with prosthesis. 


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation due to the need for aid and attendance have not been met.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352(a) (2013).

2.  The criteria for special monthly compensation due to loss of use of the hands or arms have not been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(a)(2), 4.63 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran received all the required notice pertaining to his claims for SMC in an August 2012 letter.  The timing deficiency with regard to the notice was cured by readjudication in supplemental statement of the case.  

The duty to assist has also been met.  The April 2013 remand instructed that the Veteran be provided a VA examination regarding aid and attendance, and that an opinion as to loss of use of the hands or arms be obtained.  This was accomplished in June 2013.  All pertinent VA treatment records have been obtained, the Veteran has had opportunity to identify or submit private records, and he has submitted numerous statements in support of his claims.  There is no indication that there is any outstanding evidence relevant to these appeals, and the Board will proceed with their adjudication. 

Aid and Attendance

The Veteran is in receipt of SMC at the housebound rate under 38 U.S.C.A. §§ 1114(s).  SMC is payable at a higher rate where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(b) (2013).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222 (1996).

The Veteran is currently service connected for psoriatic arthritis of the right knee, hands, and wrists with scars of the hands and wrists, which is evaluated as 100 percent disabling.  He is also service-connected for gastroesophageal reflux disease (GERD), evaluated as 60 percent disabling; nephrolithiasis, evaluated as 30 percent disabling; and depression to include anxiety and an adjustment disorder associated with GERD, evaluated as 10 percent disabling.  

The Veteran has been afforded two VA examinations in order to determine if he is in need of aid and attendance.  These were conducted in June 2012 and June 2013.  The claims folder was reviewed by the June 2013 examiner.  On both occasions, the examiners found that the Veteran was a full time doctoral student who lived on campus.  He was not hospitalized or bedridden.  He wore hand guards bilaterally, but he could take them off unassisted.  

The Veteran had some difficulty with dressing, bathing, and grooming, but toileting and eating were normal or at worse with mild difficulty.  The examiner stated that the Veteran could perform all activities of daily living.  He exercised by walking on a treadmill and doing crunches, could walk over a mile, did not use an aide for walking, and never had any problems with ambulation due to dizziness, imbalance, or memory loss.  He walked to class and to get groceries.  The lower extremity function was normal.  The Veteran did not have any physical or mental incapacity that required care or assistance on a regular basis to protect him.  His best corrected vision was better than 5/200 in both eyes, he could leave his home without restriction, there were no abnormalities of the spine, and he was capable of managing his own financial affairs.  

The Veteran lived with a roommate who sometimes helped him out.  However, the Veteran was able to travel abroad, drive, and use a toothbrush and razor.  The Veteran appeared well nourished, well developed, healthy and well groomed.  He was able to pick up two heavy bags, put them over his shoulder, and walk out of the clinic without difficulty while carrying the bags.  The examiner opined that the Veteran did not meet the criteria for aid and attendance and that the Veteran was not housebound. 

The Board finds that the Veteran is not entitled to aid and attendance.  Basically, he does not meet any of the criteria outlined in 38 C.F.R. § 3.352(a).  The Veteran himself concedes in a June 2013 statement that "I do not require Aid & Attendance".  The evidence is against a finding the award of SMC on this basis.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).

Loss of Use of Hands or Arms

The Veteran contends that he does not have normal use of his hands, and that this entitles him to SMC.  SMC is payable under the provisions of 38 U.S.C.A. § 1114(k), if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one foot or one hand.  38 C.F.R. § 3.350(a). 

Loss of use of a hand or arm will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  Complete ankylosis of two major joints of an extremity will be taken as loss of use of the hand.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

The evidence includes a June 2010 VA examination of the Veteran's hands.  Although he reportedly had painful motion of his hands during flare-ups, he retained full range of motion of the fingers.  The examiner diagnosed psoriatic arthritis with hand synovitis, and opined it would result in moderate effects on most activities of daily living with mild effects on traveling and severe effects on the ability to participate in sports and exercise.  He did not provide an opinion as to whether the Veteran had loss of use of his hands.  

The Veteran was afforded an additional VA examination of the hands in September 2011, in which the diagnosis of arthritis was again noted.  In response to the question of whether the Veteran's hand disabilities resulted in functional impairment such that no effective function remained other than that which could be equally well served by an amputation with prosthesis, the examiner answered "no".  

The June 2013 VA examiner reviewed the claims folder and specifically commented on an October 2012 letter from the VA doctor stating that the Veteran had "lost normal use of [the] hands."  The examiner stated that she did not agree with this statement since it was not supported by VA treatment records and examinations by multiple physicians.  She also reviewed recent x-ray studies of the hands that were negative for arthritis.  The examiner opined that based on the history, physical, and diagnostic studies, there was no loss of use of either the right or left hand.  She added that there was no current evidence of synovitis of the hands, and that the neurological examination was also normal.  

While the October 2012 letter from a VA doctor provides evidence that the Veteran does not have normal use of his hands.  It provides no evidence of loss of use.  Two VA doctors have examined the Veteran and determined that he does not have loss of use of his hands.  The September 2011 examiner specifically found that the Veteran did not have such a loss of effective function of his hands that he could be equally well served by an amputation with prosthesis.  These findings are consistent with the treatment records discussed above.  The Veteran himself has not reported actual loss of use of the hand; or that he would have just as much function with prosthetic hands, SMC is not warranted.  The weight of the evidence is thus against the claim.  Reasonable doubt does not arise, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).



							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person is denied. 

Entitlement to special monthly compensation based on the loss of use of the hands or arms is denied. 


REMAND

The April 2013 remand instructed that a statement of the case be issues as to entitlement to a separate disability rating for warts and the removal thereof.  This has not yet occurred, and the Board is required to insure compliance with this instruction.  Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, the Veteran submitted a November 2013 statement in which he expressed disagreement with the June 19, 2010 effective date for SMC for being housebound that was effectuated by a May 2013 rating decision.  The Board is required to remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is also inextricably intertwined with the claim for a separate rating for scars of the hands and wrists.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Issue a statement of the case with respect to the issues of entitlement to a separate rating for warts and the removal thereof, and an effective date prior to June 19, 2010 for special monthly compensation for being housebound.  These issues should not be certified to the Board unless a sufficient substantive appeal has been received.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


